DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The supplemental amendment filed on 04/03/2021 has been entered and fully considered. Claims 1-5 remain pending in the application, where Claims 1 and 3 have been amended.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have moot/overcome all the 35 USC 112 claim interpretations and 103 rejections previously set forth in the final office action mailed on 02/19/2021. 


Allowable Subject Matter

3- Claims 1-5 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1 and method claim 3, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

the photoacoustic signal detection module comprising a tuning fork-type quartz crystal oscillator which comprises a first electrode and a second electrode, wherein opposing side walls of the gas chamber are provided with an entrance window and an exit window, respectively, a gas inlet is arranged on a side of a lower end of the gas chamber close to the entrance window, a gas outlet is arranged on a side of an upper end of the gas chamber close to the exit window, the photoacoustic signal detection module is vertically arranged in an inner cavity of the gas chamber via a support, and the entrance window and the exit window of the gas chamber are located on a same optical path; 
the light source module comprising: a laser light source … a first function generator …  wherein the signal output terminal of the first function generator is connected to the current scanning input port of the laser light source; a second function generator … wherein the second signal output terminal of the second function generator is connected to the current modulation input port of the laser light source; and a device … arranged on an outgoing light path of the laser light source, wherein a laser beam emitted from the laser light source is incident into a micro-acoustic resonant cavity in the gas chamber via the entrance window after being focused through the device; 
the data acquisition module comprising: Application No. 16/080,711-2- Docket No. ZL0003-0010-USa transimpedance preamplifier … wherein the first signal input terminal of the transimpedance preamplifier is connected to … the tuning fork-type quartz crystal oscillator, and the second signal input terminal is connected to … the tuning fork-type quartz crystal oscillator and then grounded; 
a lock-in amplifier…; 
a data acquisition card … and 
a computer for processing and recording relevant data and controlling an operation of the apparatus…
wherein the laser light source is configured to emit a laser beam under the drive of the first function generator and the second function generator, wherein an amplitude of a scanning voltage of the first function generator is adjusted so that an output center wavelength of the laser light source reaches a desired value, and a scanning rate of the output center wavelength of the laser light source is 18 cm is-1 to 200 cm-is-1, wherein a modulation signal frequency of the second function generator is controlled to modulate the output center wavelength of the laser light source, and wherein a frequency difference of 10-210 Hz is set between a modulation signal frequency f of the second function generator and a previously measured resonant frequency fi-i (nominal frequency fo is used in a first measurement, the subscript i representing an ith measurement) of the tuning fork-type quartz crystal oscillator.

AND for claim 3;

A gas detection method using the quartz-enhanced photoacoustic spectroscopy gas detection apparatus based on beat effect according to claim 1, characterized by comprising the steps of: …
2) emitting a laser beam from the laser light source under the drive of the first function generator and the second function generator, adjusting an amplitude of a scanning voltage of the first function generator so that an output center wavelength of the laser light source reaches a desired value, and a scanning rate of the output center wavelength of the laser light source is 18 cm -s-1 to 200 cm-is-1, controlling a modulation signal frequency of the second function generator to modulate the output center wavelength of the laser light source, wherein a frequency difference of 10-210 Hz is set between a modulation signal frequency f of the second function generator and a previously measured resonant frequency f i-1 -nominal frequency fo is used in a first measurement, the subscript i representing an i th measurement) of the tuning fork-type quartz crystal oscillator; 
3) … converting the photoacoustic signal by the photoacoustic signal detection module into a piezoelectric signal having a frequency which is a resonant frequency f of the tuning fork-type quartz crystal oscillator and then transmitting the piezoelectric signal via the electrodes of the tuning fork-type quartz crystal oscillator of the photoacoustic signal detection module to the transimpedance preamplifier, wherein f is an actual resonant frequency of the quartz tuning fork at the ith measurement; 
4) amplifying the received piezoelectric signal by the transimpedance preamplifier and transmitting the amplified piezoelectric signal to the lock-in amplifier, which demodulates the received piezoelectric signal having a frequency of f i with a demodulation signal having a frequency of f, a beat signal having a frequency of f i (the subscript i indicating an ith Application No. 16/080,711-4- Docket No. ZL0003-0010-USmeasurement) being produced after the demodulation and transmitted into the data acquisition card, wherein a detection bandwidth of the lock-in amplifier is 1 kHz to 100 kHz; 
5) … extracting a signal value S at any one of peak points from the obtained beat signal map, and calculating a gas concentration value C to be measured by using:

    PNG
    media_image1.png
    83
    242
    media_image1.png
    Greyscale

in which SN is the signal value of the apparatus under a condition that the gas chamber is filled with high purity N2, Si is the signal value of the corresponding peak point of the apparatus under a condition of a standard gas having a concentration of Co, S is the signal value of the selected peak point, and Co is a concentration value of the standard gas.


in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Kosterev, Kalkman and Bisson. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886